     CASE 0:07-cv-02058-ADM-KMM Document 78 Filed 10/11/18 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


WORLD WRESTLING ENTERTAINMENT,                       Civil Action No. 0:07-cv-02058
INC. and WWE PROPERTIES                              ADM/JSM
INTERNATIONAL, INC. (as successor in
interest to WWE LIBRARIES, INC.)                      MOTION FOR A RULE TO SHOW
                                                                          CAUSE
                            Plaintiffs,

       v.

AWA WRESTLING ENTERTAINMENT,
INC., and DALE R. GAGNER, an individual,
a/k/a DALE R. GAGNE, a/k/a DALE GAGNE

                            Defendants.



       Plaintiffs World Wrestling Entertainment, Inc. and WWE Properties International,

Inc. (“WWE International”), as successor in interest to WWE Libraries, Inc. (“WWE

Libraries”) (collectively “WWE”),1 by and through their undersigned counsel,

respectfully move for a rule to show cause why Defendant Dale R. Gagner (“Gagner”)

should not be held in civil contempt due to his continuing violation of this Court’s

December 18, 2008 Final Judgment permanently enjoining Gagner from, among other

things, using WWE’s AWA and AMERICAN WRESTLING ASSOCIATION marks or

any colorable imitations thereof (Docket No. 75) (the “Permanent Injunction”).




1
  Effective August 30, 2011, WWE Libraries was merged into WWE International. As a
result of this merger, WWE International acquired from WWE Libraries all of its marks
and the common law rights and goodwill associated therewith, including those marks at
issue here.
       CASE 0:07-cv-02058-ADM-KMM Document 78 Filed 10/11/18 Page 2 of 3



         As a result of Gagner’s violation of the Permanent Injunction, Gagner should be

ordered to pay (1) WWE’s attorneys’ fees incurred in bringing this motion and (2) a fine

in an amount that is no less than the profits Gagner has obtained through his violation of

the Permanent Injunction. In addition, WWE respectfully requests the Court include in

its Order the imposition of a prospective fine for any future violation of the Permanent

Injunction by Gagner in an amount equivalent to the attorneys’ fees WWE would incur in

bringing a Motion for Rule to Show Cause why Gagner should not be held in civil

contempt for that violation.

         WHEREFORE, for the reasons set forth in the Memorandum of Law

contemporaneously filed in support of this Motion, Plaintiffs World Wrestling

Entertainment, Inc. and WWE Properties International, Inc. respectfully request that this

Motion be granted.


Dated: October 11, 2018             By: /s/ Robert D. Brownson
                                            Robert D. Brownson (#12245)

                                           K&L GATES, LLP
                                           Jerry S. McDevitt (admitted pro hac vice)
                                           Curtis B. Krasik (admitted pro hac vice)
                                           Christopher M. Verdini (admitted pro hac vice)
                                           K&L Gates Center
                                           210 Sixth Avenue
                                           Pittsburg, PA15222
                                           Telephone: (412)355-6500
                                           Facsimile (412)355-6501
                                           Jerry.McDevitt@klgates.com
                                           Curtis.Krasik@klgates.com
                                           Christopher.Verdini@klgates.com




                                             2
302610833 v1
       CASE 0:07-cv-02058-ADM-KMM Document 78 Filed 10/11/18 Page 3 of 3



                                    BROWNSON NORBY, PLLC
                                    Robert D. Brownson (#12245)
                                    Olivia M. Cooper (#0398322)
                                    4800 Capella Tower
                                    225 South Sixth Street
                                    Minneapolis, MN 55402
                                    Telephone: (612) 332-4020
                                    Facsimile: (612) 332-4025
                                    Rbrownson@BrownsonNorby.com
                                    Ocooper@BrownsonNorby.com

                                    Attorneys for Plaintiffs
                                    World Wrestling Entertainment, Inc. and
                                    WWE Properties International, Inc.




                                       3
302610833 v1
